Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 20170243494 A1 to Taveira (“Taveira”).



Regarding claim 2, Taveira’s teaching, wherein to produce the data set indicative of a wireless communication signal quality at each of multiple locations comprises to produce a data set indicative of wireless communication signal quality at each of multiple locations that are each defined by three spatial dimensions (Taveira teaches using positional signals provided by GPS; ¶¶0045, 0047, 0048, 0056; “three spatial dimensions” is a known/inherent feature of GPS; also teaches triangulation ¶0057).

Regarding claim 3, Taveira’s teaching, wherein the circuitry is further to receive a request to plan a route and to produce the planned route in response to the request (UAV 100 sends a request to the server to obtain 

Regarding claim 4, Taveira’s teaching, wherein to produce a planned route for a vehicle comprises to produce a planned route for an unmanned aerial vehicle (UAV [drone] 100; ¶¶0046, 0052 - 0056).

Regarding claim 5, Taveira’s teaching, wherein to produce the data set comprises to collect data indicative of wireless communication signal qualities from an unmanned aerial vehicle (UAV) in the geographic area (¶¶0041, 0057, 0075, 0090).

Regarding claim 6, Taveira’s teaching, wherein to produce the data set comprises to collect, from an unmanned aerial vehicle (UAV), data indicative of a service cell identifier, a three dimensional position of the UAV (Taveira teaches using positional signals provided by GPS 235; ¶¶0045, 0047, 0048, 0056 – see fig. 2C; “three dimensional position” is a known/inherent feature of GPS), a received signal strength (¶¶0041, 0057, 0075, 0090), an identifier of a device that causes interference with a received wireless communication signal (¶¶0057, 0068 – 0069), or a signal to interference 

Regarding claim 7, Taveira’s teaching, wherein the circuitry is further to receive a request to produce the planned route, wherein the request includes a proposed route, and to produce the planned route - 18 -Docket No. AB2554-US/45631-286239 comprises to adjust one or more portions of the proposed route to satisfy the target wireless communication signal quality (the route is adjusted based on whether or not the area is restricted - UAV 100 sends a request to the server to obtain access/restriction information for a nearby area; ¶¶0099-0100, 0123, 0126 at least).

Regarding claim 8, Taveira’s teaching, wherein the circuitry is further to facilitate adjustment of the wireless communication signal quality at one or more locations along the planned route (the signal is adjusted based on the drone altitude to follow a flight path [planned route]; ¶0075 at least).

Regarding claim 9, Taveira’s teaching, wherein the circuitry is further to communicate with a wireless service provider (server/cellular service 

Regarding claim 10, Taveira’s teaching, wherein the circuitry is further to provide, to the vehicle, interface data that is usable by the vehicle to request a wireless service provider associated with one or more of the locations to adjust a wireless communication signal quality (¶¶0064, 0069, 0096, 0099, 0123 at least).

Regarding claim 11, Taveira’s teaching, wherein the circuitry is further to provide, to the vehicle, data indicative of one or more base stations to not utilize along the planned route (¶¶0057 – 0060, 0121).

Regarding claim 12, Taveira’s teaching, wherein the circuitry is further to adjust a beamforming operation to increase a wireless communication signal quality to the vehicle at one or more locations along the planned route (the signal is sent specifically to the vehicle [drone 100] via wireless connection/link 232; see fig. 2A or 2B; ¶¶0064 – 0070).

Regarding claim 13, Taveira’s teaching, wherein the circuitry is further to request the vehicle to provide periodic or event-based reports (functionality of the system) indicative of wireless communication signal qualities in the geographic area (¶¶0044, 0067, 0092).

Regarding claim 14, Taveira’s teaching, wherein the circuitry is further to provide, to the vehicle, a rule (access/restriction level)  indicative of one or more conditions under which to send reports (¶¶0035, 0038, 0078, 0082, 0084 at least).

Regarding claim 15, Taveira teaches one or more machine-readable storage media comprising a plurality of instructions stored thereon that, in response to being executed, cause a device to: produce a data set indicative of a wireless communication signal quality (linked communication quality; ¶¶0011, 0090) at each of multiple locations (figs. 2C, 3A support 

Regarding claim 16, Taveira’s teaching, wherein to produce the data set indicative of a wireless communication signal quality at each of multiple locations comprises to produce a data set indicative of wireless communication signal quality at each of multiple locations that are each defined by three spatial dimensions (Taveira teaches using positional signals provided by GPS; ¶¶0045, 0047, 0048, 0056; “three spatial dimensions” is a known/inherent feature of GPS; also teaches triangulation ¶0057).

Regarding claim 17, Taveira’s teaching, wherein the circuitry is further to receive a request to plan a route and to produce the planned route in response to the request (UAV 100 sends a request to the server to obtain access/restriction information for a nearby area; ¶¶0099-0100, 0123, 0126 at least).

Regarding claim 18, Taveira’s teaching, wherein to produce a planned route for a vehicle comprises to produce a planned route for an unmanned aerial vehicle (UAV [drone] 100; ¶¶0046, 0052 - 0056).

Regarding claim 19, Taveira teaches a method comprising: producing, by a device, a data set indicative of a wireless communication signal quality (linked communication quality; ¶¶0011, 0090) at each of multiple locations (figs. 2C, 3A support multiple locations) in a geographic area (¶0041 at least); and producing, by the device and as a function of the data set and a target wireless communication signal quality, a planned route (path) for a vehicle through the geographic area (¶¶0055 – 0057, 0075).

Regarding claim 20, Taveira’s teaching, wherein to produce the data set indicative of a wireless communication signal quality at each of multiple locations comprises to produce a data set indicative of wireless communication signal quality at each of multiple locations that are each defined by three spatial dimensions (Taveira teaches using positional signals provided by GPS; ¶¶0045, 0047, 0048, 0056; “three spatial dimensions” is a known/inherent feature of GPS; also teaches triangulation ¶0057).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955.  The examiner can normally be reached on M-R 0530-1600.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONEL BEAULIEU/Primary Examiner, Art Unit 3668